DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amendments/Response filed on 10/19/2022. Claims 1 and 9 have been amended. No additional claims have been added. No claims have been cancelled. Claims 1-11 are currently pending and have been examined. 
 
Response to Amendments
The examiner fully acknowledges the amendments to claims 1 and 9 filed on 10/19/2022. 
The applicant’s amendments to claim 9 are sufficient to recite structure such that claim 9 is no longer considered interpreted under 112(f).
The applicant’s amendments to claim 1 are not sufficient to overcome the rejection of the claim, based upon the U.S.C. 35 103 rejection of claim 1 as being unpatentable over Nagai et al. (US PG Pub no. 20140349552) in view of Togawa et al. (US PG Pub No. 20090137190). 
The applicant’s amendments to claims 9 are sufficient to overcome the rejection of the claim, based upon the U.S.C. 35 102 rejection of claim 9 being anticipated by Nagai et al. (US PG Pub no. 20140349552). However, a new rejection of claim 9 based upon the U.S.C. 35 103 rejection of claim 9 as being unpatentable over Nagai et al. (US PG Pub No. 20140349552) has been set forth in the present office action.
	 
Response to Arguments
The applicant’s arguments, see pages 8 and 9, filed 05/26/2022 with respect to the rejection of claim 9 under U.S.C. 35 102(a)(2) in view of Nagai have been fully considered and are found persuasive. However, features of the invention as claimed are still considered taught by Nagai’s disclosure. 
In the remarks, specifically on page 9, the applicant has drawn attention to the terms “corrects a current dresser height…by adding the correction amount to the current dresser height,” and that Nagai merely teaches “the local load applied…is controlled based on the height of the dresser that is fed back to the controller 101,” which is an excerpt from paragraph [0064] of Nagai. The applicant asserts that Nagai doesn’t teach the adding the correction amount in order to correct the dresser height. However, another portion of paragraph 0064 reads, “The position sensor 140 measures the height of the dresser 2, and sends the measured value of the height of the dresser 2 to the controller 101. The controller 101 controls the operation of the load-applying device 68 so as to maintain the measured value of the height of the dresser 2 at a predetermined target value. This predetermined target value is such that the dressing surface of the dresser 2 is kept parallel to the polishing surface 3a.” Although Nagai doesn’t use the explicit term “adding,” Nagai does recite a process wherein the controller controls the load-applying device (68), which includes “[0050] The load-applying device 68 has a pneumatic cylinder 72 and a pressurizing roller 73 coupled to a piston rod 72a of the pneumatic cylinder 72… [0052] When the pneumatic cylinder 72 is supplied with the compressed air, the piston rod 72a and the pressurizing roller 73 are lowered until the pressurizing roller 73 presses a part of the peripheral portion of the dresser 2 downwardly…[0057]… More specifically, the load-applying device 68 generates a greater load in a region where the dresser 2 is tilted greatly, while the load-applying device 68 generates a smaller load in a region where the dresser 2 is less tilted. Target values of the load are prepared respectively for the regions R1 through R5 (see FIG. 2).” Nagai shows there’s a discernment between what should be the correction amount based off the profile of the dresser in order to create a flat polishing pad. As such, Nagai is still considered to teach the apparatus disclosed in claim 9. 
The applicant’s arguments, see page 9, with respect to the rejection of claim 1 under U.S.C. 103 over Nagai in view of Togawa, have been fully considered and are not found persuasive. The applicant has asserted that as claim 9 includes “a step of correcting the current dresser height by adding the correction amount to the current dresser height” as presented in claim 1, claim 9 should now be considered allowable. However, for the same reasons expressed in addressing the arguments pertaining to claim 1, claim 9 is still considered to be anticipated by Nagai due to the disclosures within Nagai’s paragraph [0050], [0052], [0057], and [0067] to anticipate a process of adjusting a current height with correction amounts that cause the correction part to move. As such, the arguments presented for claim 9 are considered unpersuasive.
	The arguments on page 9, that Shinozaki and Togawa fail to teach the aforementioned features is acknowledged, however found to not impact the consideration that the disclosure of Nagai as previously explained anticipate the present application’s claimed apparatus and method. 

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10: - - “[[a]]the reference dressing load- - 
“A reference dressing load” was added to claim 9, and as such, antecedence has been established. 
Please see the amended claim language for examination purposes and clarity.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US PG Pub No. 20140349552) in view of Togawa et al. (US PG Pub No. 20090137190).

In regards to claim 1, 
A method for determining a polishing pad height in a polishing apparatus (polishing apparatus 10) including a polishing table (polishing table 1) which supports a polishing pad (polishing pad 3), a polishing head (polishing head 12) which pressurizes a substrate (substrate w) onto a polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), and a dresser (dresser 2) which dresses the polishing surface (polishing surface 3a) 5of the polishing pad (polishing pad 3), the method for determining a polishing pad height comprising: 
a dressing surface([0004]: The dresser 2 has a lower surface serving as a dressing surface constituted by a number of abrasive grains, such as diamond particles)  of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), the substrate (substrate w); 
a step of calculating a correction amount for a dresser height corresponding to an amount of 10change in dressing load from the reference dressing load ([0064]: The position sensor 140 measures the height of the dresser 2, and sends the measured value of the height of the dresser 2 to the controller 101. The controller 101 controls the operation of the load-applying device 68 so as to maintain the measured value of the height of the dresser 2 at a predetermined target value. This predetermined target value is such that the dressing surface of the dresser 2 is kept parallel to the polishing surface 3a.; 
a step of measuring a current dresser height that is a current height of the dressing surface of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3) is being pressed (see paragraph [0064]); and 
a step of correcting the current dresser height [[using]]by adding the correction amount (see paragraph [0064]) to the current dresser height (Nagai paragraph [0050], [0052], [0057], and [0064]).  
Nagai fails to disclose “a step of measuring a reference dresser height in an unused state is being pressed with a reference dressing load for polishing”. 
However, Togawa teaches a method of measuring a profile of a polishing pad dressed by a dresser under a predetermined dressing condition. This method includes repetitively moving the dresser on an upper surface of the polishing pad in a radial direction so as to perform a dressing process, and measure a height of the upper surface of the polishing pad (Togawa paragraph [0009]). Further Togawa states “an aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table. This apparatus includes a dresser configured to rotate about its own axis and dress the polishing pad by pressing an upper surface of the polishing pad at a predetermined force… a polishing pad profile measuring device configured to obtain a profile of the polishing pad from the cutting rate of the polishing pad measured at plural zones defined in the upper surface of the polishing pad, positions of the plural zones being measured by the dresser position measuring device, and a dresser operation controller configured to control an operation of the dresser (Togawa [0027]).”   
As both Nagai and Togawa are considered to be analogous to the claimed invention because they are in the same field of conditioning a polishing pad for a polishing apparatus. Both are also concerned with using initial conditions and adjusting the process of conditioning the polishing pad as the stimuli change, primarily being the height and abrasiveness of the polishing surface of the polishing pad. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagai to incorporate the teachings of Togawa and get a reference dresser height by creating a profile of the polishing pad by moving the dresser over the upper surface of the polishing pad. The method of creating a profile through the sweeping of the dresser several times is advantageous in that “according to the present invention as described above, the profile of the polishing pad can be measured without using an expensive high-performance data processing device (Togawa paragraph [0010]).

In regards to claim 152, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 1, 
wherein the step of calculating a correction amount for the dresser height includes steps of measuring an Nth dresser height when the dresser (dresser 2) is pressurizing the polishing pad (polishing pad 3) with a first dressing load differing from the (Togawa [0027]), and 
calculating the correction amount that is a difference between the Nth dresser height and an 20N-lth dresser height, and 
wherein the N-lth dresser height is the height of the dressing surface of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3) is being pressed with the (Togawa [0027]), and is measured prior to the Nth dresser height (Nagai [0064]: The position sensor 140 measures the height of the dresser 2, and sends the measured value of the height of the dresser 2 to the controller 101. The controller 101 controls the operation of the load-applying device 68 so as to maintain the measured value of the height of the dresser 2 at a predetermined target value. This predetermined target value is such that the dressing surface of the dresser 2 is kept parallel to the polishing surface 3a. In this embodiment, the local load applied from the load-applying device 68 to the dresser 2 is controlled based on the height of the dresser 2 that is fed back to the controller 101.)
NOTE: It is understood that that while Nagai (PG Pub No. 20140349552) and Togawa fail to mention an “Nth” measurement or measuring point. However, both employ the use of “feedback”, situations where the present information is returned to the controller responsible for operating the dresser, and subsequently adjustments are made. Adjustments made are to update the measured profile of the polishing pad and adjust the load applied in order to maintain surfaces are parallel, which would necessitate height and force adjustments. The Nth measurement is understood to be a measurement after the reference, a would be accounted for within a feedback calculation.  

In regards to claim 253, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 2, 
wherein there is a change in abrasion loss (Togawa [0015] ,[0017]: Another aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table… and a cutting rate measuring section configured to measure a cutting rate of the polishing pad and feed back the cutting rate measured to the dresser operation controller. The dresser operation controller is configured to reflect the cutting rate in the predetermined dressing condition. [0017] In a preferred aspect of the present invention, the cutting rate measuring section is configured to measure the cutting rate by detecting at least one of a change in torque current of a motor which drives the polishing table, a change in torque current of a motor which drives the dresser, and a change in vertical position of a contact surface of the dresser when contacting the polishing pad.) from a time of measuring the N-lth dresser height to a time of measuring the Nth dresser height (Togawa [0027] and Nagai [0064]) [is substantially zero].  

In regards to claim 4, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 2, 
30wherein the N-lth dresser height is the reference dresser height reference dresser height (Togawa [0009]).  

In regards to claim 5, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 2, -17-File: 90296usf 
wherein the step of calculating a correction amount for the dresser height further includes steps of 
measuring an N+lth dresser height when the dresser (dresser 2) is pressurizing the polishing pad (polishing pad 3) with the first dressing load, 
5measuring an N+2th dresser height when the dresser (dresser 2) is pressurizing the polishing pad (polishing pad 3) with a second dressing load differing from the first dressing load, and 
updating the correction amount based on a difference between the N+2th dresser height and the N+lth dresser height (Togawa paragraphs [0028]-[0029]: a polishing pad profile measuring device configured to obtain a profile of the polishing pad from the cutting rate of the polishing pad measured at plural zones defined in the upper surface of the polishing pad, positions of the plural zones being measured by the dresser position measuring device, and a dresser operation controller configured to control an operation of the dresser. The profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. [0028] According to the present invention as described above, the profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. Therefore, dressing of the polishing pad can be performed so as to conform to the actual profile. In other words, the actual profile can be changed into an ideal profile.)  
NOTE: It is understood that by feeding back the heights of polishing pad to determine a new profile, it is an iterative process, which in the claims is represented by “N+Ith” and “N+2th” measurements. However, as Nagai (US PG Pub 20140349552) shows an iterative process of redetermining the profile of the polishing pad, and developing a new profile, and then further conforming the polishing pad to fit the new desired profiles, the iterative process of taking further measures and adjusting heights and loads is anticipated by Nagai (US PG Pub 20140349552) as modified by Togawa. 

In regards to claim 106, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 5, 
wherein there is a change in abrasion loss (Togawa [0015] ,[0017]: Another aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table… and a cutting rate measuring section configured to measure a cutting rate of the polishing pad and feed back the cutting rate measured to the dresser operation controller. The dresser operation controller is configured to reflect the cutting rate in the predetermined dressing condition. [0017] In a preferred aspect of the present invention, the cutting rate measuring section is configured to measure the cutting rate by detecting at least one of a change in torque current of a motor which drives the polishing table, a change in torque current of a motor which drives the dresser, and a change in vertical position of a contact surface of the dresser when contacting the polishing pad.) of the polishing pad (polishing pad 3) from a time of measuring the N+lth dresser height to a time of measuring the N+2th (Togawa paragraphs [0028]-[0029]) dresser height [is substantially zero].

In regards to claim 7, Nagai as modified by Togawa discloses
The method for determining a polishing pad height according to claim 1, 
15wherein the step of calculating a correction amount for the dresser height is a step of calculating a correction amount for the dresser height using a relational expression expressing a relationship between the amount of change in dressing load and an amount of change in dresser height (Nagai [0010]: the operation controller is configured to control the operation of the load-applying device so as to change the downward load in accordance with a position of the dresser on the polishing surface.; [0057]: The operation controller 102 controls the load-applying device 68 so as to change the downward load applied to the dresser 2 in accordance with the position of the dresser 2 on the polishing pad 3. More specifically, the load-applying device 68 generates a greater load in a region where the dresser 2 is tilted greatly, while the load-applying device 68 generates a smaller load in a region where the dresser 2 is less tilted. Target values of the load are prepared respectively for the regions R1 through R5 (see FIG. 2) that are defined in advance on the polishing surface 3a. These target values are stored in advance in the controller 101 of the operation controller 102)  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US PG Pub No. 20140349552) in view of Togawa et al. (US PG Pub No. 20090137190) and in further view of Shinozaki et al. (US PG Pub No. 20160207162)

In regards to claim 208, Nagai as modified by Togawa
The method for determining a polishing pad height according to claim 1, further comprising: 
an abrasion loss (Togawa [0015] ,[0017]) of the polishing pad (polishing pad 3) by subtracting the current dresser height being corrected from the reference dresser height (Togawa [0009]).  
Nagai fails to disclose “a step of calculating” abrasion loss “by subtracting the current dresser height being corrected from the” reference dresser height. However, Shinozaki teaches “[0007] An amount (i.e., a thickness) of the polishing pad removed by the dresser per unit time is called a cutting rate. It is preferable that the cutting rate be uniform over the polishing surface of the polishing pad in its entirety. In order to obtain an ideal polishing surface, it is necessary to perform recipe tuning of pad conditioning. In this recipe tuning, rotating speed and moving speed of the dresser, load of the dresser on the polishing pad, and other conditions are adjusted. [0008] Whether or not the pad conditioning is performed properly is evaluated based on whether or not a uniform cutting rate is achieved over the polishing surface in its entirety. In the recipe tuning, the polishing pad is actually conditioned by the dresser for several hours and a profile of the polishing pad (i.e., a cross-sectional shape of the polishing surface) is obtained. The cutting rate can be calculated from the profile obtained, an initial profile, and a conditioning time.” 
Nagai and Shinozaki are considered to be analogous to the claimed invention because they are in the same field of polishing pad conditioning with a height measuring controller and sensor. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagai to incorporate the teachings of Shinozaki and use height of the polishing pad as a step in the process of calculating the abrasion loss reflected in the change in cutting rate of the polishing pad. The information is used to maintain a uniform cutting rate, which ensures that the polishing surface is flat and won’t create irregularities, preventing the planarization of the substrate and a lower yield of products (Shinozaki [0010])

Claims 9 and 11 are rejected under 35 U.S.C. 103 being unpatentable over Nagai et al. (US PG Pub No. 20140349552).
In regards to claim 259, Nagai discloses
A polishing system comprising: 
at least one polishing apparatus (polishing apparatus 10) that polishes a substrate (substrate w); and 
a polishing pad height monitoring part (Fig. 9 controller 101) that is connected to the polishing apparatus (polishing apparatus 10), 
wherein the polishing apparatus (polishing apparatus 10) includes 
a polishing table (polishing table 1) which supports a polishing pad (polishing pad 3), 
30a polishing head (polishing head 12) which pressurizes the substrate (substrate w) onto a polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), 
a dresser (dresser 2) which dresses the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3), and 
-18-File: 90296usfa displacement sensor (position sensor 140) which measures a dresser height (paragraph [0064]: may have a position sensor for measuring the vertical position of the dresser 2), and 
wherein the polishing pad height monitoring part (Fig. 9 controller 101) includes
a processor with a memory ([0057]: These target values are stored in advance in the controller 101 of the operation controller 102), configured to function as a correction amount calculation part and a dresser height correction part ([0064]: The position sensor 140 measures the height of the dresser 2, and sends the measured value of the height of the dresser 2 to the controller 101. The controller 101 controls the operation of the load-applying device 68 so as to maintain the measured value of the height of the dresser 2 at a predetermined target value), wherein 
[[a]]the amount calculation part (operation controller 102) [[which]] calculates a correction amount for the dresser height (paragraph [0064]) corresponding to an amount of change in dressing load ([0059]… Since the load-applying device 68 is rotated in accordance with the change in the direction in which the dresser 2 is tilted, the dresser 2 can be kept parallel to the polishing surface 3a regardless of the position of the dresser 2 when it is oscillating. [0060] The load and the rotational angle of the load-applying device 68 that are required to keep the dresser 2 horizontal are predetermined by way of experimentation…) from a reference dressing load ([0064]), and 
[[5a]]the dresser height correction part (load-applying device 68) [[which]] corrects [[the]]a current dresser height (paragraph [0064]), that is a current height of a dressing surface of the dresser when the polishing surface of the polishing pad is being pressed (Nagai paragraph [0050], [0052], [0057], and [0064]), measured by the displacement sensor (position sensor 140) [[using]]by adding the correction amount to the current dresser height (Nagai paragraph [0050], [0052], [0057], and [0064]).  
Examiner’s Note: 
While Nagai fails to explicitly disclose “adding,” Nagai does mention modification of the dresser height and therefore would find it obvious to subtract when there was an over-correction and add when there was an under-correction in order to achieve the proper dresser height (Nagai paragraph [0050], [0052], [0057], and [0064]).  

In regards to claim 11, Nagai discloses
The polishing system according to claim 9, 
wherein the correction amount calculation part (operation controller 102) stores a relational expression expressing a relationship between the amount of change in dressing load and an amount of change in dresser 20height (paragraph [0060]: a dressing recipe as shown in FIG. 8 is created. FIG. 8 is a diagram showing an example of the dressing recipe. According to the example shown in FIG. 8, the polishing surface 3a of the polishing pad 3 is divided into five regions; the region R1 to the region R5 (see FIG. 7). A rotational speed of the dresser 2, a load (a dressing load) applied to the polishing surface 3a, the downward load (which may be hereinafter referred to as "local load") applied from the load-applying device 68 to the dresser 2, and the rotational angle of the load-applying device 68 are set for each of the regions.)


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al. (US PG Pub No. 20140349552) in view of Togawa et al (US PG Pub No. 20090137190).
In regards to claim 10, Nagai discloses
The polishing system according to claim 9, 
wherein the correction amount calculation part (operation controller 102), 
wherein the N-lth dresser height is a height of a dressing surface (dressing surface 3a) of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3) is being pressed, and 
wherein the Nth dresser height is a height of the dressing surface of the dresser (dresser 2) when the polishing surface (polishing surface 3a) of the polishing pad (polishing pad 3) is being pressurized with a first dressing load (Nagai paragraph [0060]: a load (a dressing load) applied to the polishing surface 3a).  
Nagai fails to disclose the controller being configured to “calculate the correction 10amount that is a difference between an Nth dresser height and an N-lth dresser height” using “[[a]]the reference dressing load”, and explicitly that the “first dressing load differing 15from the reference dressing load”. 
However, Togawa teaches in paragraph [0027], “…aspect of the present invention is to provide a dressing apparatus for dressing a polishing pad on a polishing table. This apparatus includes a dresser configured to rotate about its own axis and dress the polishing pad by pressing an upper surface of the polishing pad at a predetermined force… a polishing pad profile measuring device configured to obtain a profile of the polishing pad from the cutting rate of the polishing pad measured at plural zones defined in the upper surface of the polishing pad, positions of the plural zones being measured by the dresser position measuring device, and a dresser operation controller configured to control an operation of the dresser. The profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. [0028] According to the present invention as described above, the profile of the polishing pad measured by the polishing pad profile measuring device is fed back to the dresser operation controller. Therefore, dressing of the polishing pad can be performed so as to conform to the actual profile. In other words, the actual profile can be changed into an ideal profile. The plural zones may be arranged along the radial direction of the polishing pad.”
Further, Nagai mentions in paragraph [0064] that, “The position sensor 140 measures the height of the dresser 2, and sends the measured value of the height of the dresser 2 to the controller 101. The controller 101 controls the operation of the load-applying device 68 so as to maintain the measured value of the height of the dresser 2 at a predetermined target value. This predetermined target value is such that the dressing surface of the dresser 2 is kept parallel to the polishing surface 3a. In this embodiment, the local load applied from the load-applying device 68 to the dresser 2 is controlled based on the height of the dresser 2 that is fed back to the controller 101.”
As both Nagai and Togawa are considered to be analogous to the claimed invention because they are in the same field of conditioning a polishing pad for a polishing apparatus. Both are also concerned with using initial conditions and adjusting the process of conditioning the polishing pad as the stimuli change, primarily being the height and abrasiveness of the polishing surface of the polishing pad. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nagai to incorporate the teachings of Togawa and establish a predetermined force for initial set up of the polishing pad conditioning process, that would be differing from the in-situ force as live values are fed back from the dresser during dressing or the conditioning of the polishing pad. Togawa establishes that implementing these features “provide a dressing method and a dressing apparatus which can enable a newly replaced dresser to keep a constant cutting rate of the polishing pad; can prevent variations in the removal rate and the polishing profile caused by individual dressers with different properties; can precondition a newly installed dresser without adversely affecting the polishing pad; and can prevent deposition of a solid slurry on the dresser (Togawa paragraph [0008]).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723